OPINION OF THE COURT
Moule, J. P.
The principal issue on this appeal from a conviction of murder in the second degree is whether the evidence offered at trial, circumstantial in nature, was sufficient to establish defendant’s guilt beyond a reasonable doubt. Defendant was found guilty of aiding Gino Albini in the intentional murder of a 21-year-old Buffalo woman.
In November 1969 the victim was with Albini, defendant and others at the Ivanhoe Restaurant in Buffalo when a fight occurred during which Albini fatally injured another man. The victim witnessed the fight and was thereafter sought for questioning by police investigating the homicide. Albini had dated her on only two or three previous occasions and did not know her well. Defendant and Albini, who were friends, were concerned that she would not be able to maintain silence during the police investigation. They made several attempts to lure the victim from her home but she refused to see them, being fearful of Albini.
On the evening of June 2, 1970 defendant and Albini finally succeeded in persuading the victim to leave her home and meet with them. They drove her to a deserted area near the Buffalo Skyway Bridge, walked her into a dark field and killed her, Albini holding her by the neck while shooting her in such a way that a bullet also struck his own hand. They then left the body in the field and returned to Albini’s apartment where they enlisted Patsy Purpera and John Marinóla to aid defendant in disposing of the body; Albini sought treatment for the wound to his hand. The defendant led Purpera and Marinóla to the field where the body lay and they wrapped it in a rug. They placed the body in an automobile, drove it to the corner of Efner and Virginia Streets in Buffalo and disposed of it in a sewer. Gino Albini was found shot to death several days later. The victim’s skeletal remains were discovered in the sewer 10 months later.
The above events were described at defendant’s trial by a woman with whom Albini lived at the time of the killing, and also by Purpera, Marinóla and two other friends to whom defendant had told details of the killing. Defendant contends that there was no direct evidence that he shared Albini’s *302intent to murder their victim and that the circumstantial evidence produced did not prove his intent beyond a reasonable doubt.
An accessory must share the intent of the principal actor to be held liable for the crime committed by the actor (Penal Law, § 20.00; People v La Belle, 18 NY2d 405, 412; People v Monaco, 14 NY2d 43, 46). Intent may be proved by circumstantial evidence (People v Ozarowski, 38 NY2d 481, 489; People v Weiss, 290 NY 160; People v May, 9 AD2d 508, 512). Where the evidence is largely or wholly circumstantial, the jury must find that the evidence leads to a conclusion of guilt beyond a reasonable doubt and, in addition, that the facts proved exclude to a moral certainty every reasonable hypothesis of innocence (People v Borrero, 26 NY2d 430, 434-435; People v Cleague, 22 NY2d 363, 365-366). "In the end, the application of the test becomes 'a question whether common human experience would lead a reasonable man, putting his mind to it, to reject or accept the inferences asserted for the established facts’ ” (People v Benzinger, 36 NY2d 29, 32, quoting People v Borrero, supra, p 435). Absolute or metaphysical certainty is not required (People v Eckert, 2 NY2d 126; 129), and the circumstances should be viewed in their entirety (People v Cathey, 38 AD2d 976). Furthermore, where the issue is properly framed for the jury by the court in its charge, we need not be convinced to an absolute certainty that there exists no hypothesis consistent with defendant’s innocence in order to sustain the conviction. "Rather, it is enough if the circumstantial evidence is 'direct, substantial and unequivocal’ * * * and the inferences of guilt to be drawn from the circumstances, as opposed to mere suspicions, are 'logically compelling’ ” (People v Gross, 51 AD2d 191, 193; see People v Regina, 19 NY2d 65, 73-74; People v Harris, 306 NY 345, 351).
Defendant claims that the evidence does not exclude to a moral certainty the hypothesis that he believed Albini intended only to scare rather than to kill their victim. Since the issue is the sufficiency of the circumstantial evidence, we view the facts in the light most favorable to the People (Noto v United States, 367 US 290, 296-297; People v Benzinger, 36 NY2d 29, 32, supra).
We find, as did the jury, that the totality of the evidence permits no reasonable hypothesis except that of defendant’s guilt. Defendant and Albini were close friends and both were at the Ivanhoe on the night of the fight. Both were concerned *303with the victim’s ability to keep quiet during the ensuing investigation, and both men attempted to lure the victim from her home which would have been unnecessary merely to scare her. They drove her to a deserted area and walked her into the field where Albini shot her. That defendant was with Albini in the field when the victim was murdered was proved directly by his subsequent admissions to two friends and by his leading the group to the body for the purpose of disposing of it. Moreover, there was evidence that before the trial defendant spoke with an uncle who assured him that the two friends to whom he had made admissions would be out of town at the time of the trial.
The rule that circumstantial evidence must logically point to the defendant’s guilt and exclude to a moral certainty every other reasonable hypothesis of innocence ensures that the trier of fact use careful reasoning and not leap logical gaps in the proof or draw unwarranted conclusions based on weak probabilities (People v Benzinger, 36 NY2d 29, 32, supra). The jury found it unreasonable to believe that defendant discussed with Albini, a long-time friend, the victim’s ability to keep silent, attempted with Albini to lure her from her home, accompanied Albini into the deserted field with the victim and supervised the disposal of the body without knowing Albini’s intent to kill her. The conclusion that Albini intended to kill the victim and that defendant shared this intent flowed naturally from the evidence, and there was no fact inconsistent with this conclusion. The jury did not draw unreasonable inferences.
The evidence and the logical inferences drawn from it by the jury meet the test with regard to defendant’s criminal intent. We have examined defendant’s remaining contentions and find them to be without merit. The conviction should be affirmed.